DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 8-15 as originally amended and filed on 02/26/2020.

In said 02/26/2020 amendment Applicant cancelled claims 1-7 and added new claims 8-15.  Accordingly, an action on the merits of claims 8-15 follows.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 29 September 2017 (20170929).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to and is a 371 National Stage of PCT/JP2017/035434 filed on 29 September 2017 (20170929).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 02/26/2020, 08/14/2020 and 02/25/2021 Submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200130771 A1 to JACOBSZ ROSIER; Bart et al. (Jacobsz) (effectively filed 21 September 2017) in view of EP 2778032 A1 to MATSUDA YOSHIMOTO (cited in the 08/14/2020 IDS) and further in view of the MPEP section 2144.04 (the MPEP).

Regarding claim 8 Jacobsz teaches in for example the Figure(s) reproduced immediately below:
 
    PNG
    media_image1.png
    664
    590
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    606
    573
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    404
    450
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    418
    438
    media_image4.png
    Greyscale

and associated descriptive texts a saddled electric vehicle 1 including a saddled electric vehicle 1 having a battery 116 that is attachable to and detachable from the vehicle comprising: 
a vehicle electronic lock which enables the vehicle to be locked and unlocked in para:
“[0260] A user can unlock said vehicle without the need of a physical key. Said physical locks, such as the cable lock in the base plate, the steering lock and the drivetrain lock in the swingarm 62 and the luggage space lock can be controlled by eg. said application on an external electronic device, such as a telephone or a keyfob (as described above). Also, said vehicle comprises one or more luggage spaces that can be opened remotely. In case a user rents the vehicle from the vehicle owner and requires eg. a helmet, the user can open a luggage space without the need of a physical key, for example by using said application on an electronic device or a keyfob, when the user is nearby the vehicle. Such proximity can be determined by comparing position signals, from both the user and the vehicle. Position signal can be deduced from eg. a GPS signal from said vehicle, Bluetooth and/or a cellular connection or by other means. A luggage space can be opened by unlocking a lock by means of, for example, an electro-mechanical actuator. The vehicle may further be locked by means of a virtual lock. This virtual lock can be unlocked in multiple ways. The virtual lock can be unlocked by a physical key-fob, which wirelessly communicates with said vehicle, eg. by NFC technology. Another manner to unlock the virtual lock is by using an electronic device, such as a telephone, that wirelessly communicates with said vehicle, eg. via Bluetooth or NFC technology. Such wireless communication requires that the device is enabled by said application to unlock a certain vehicle. Another manner is by unlocking the vehicle via an internet connection. Another manner of unlocking said vehicle could be by typing in a certain code, password or pattern on said vehicles display or a user's personal electronic portable device. Other means of unlocking said vehicle could be, but is not limited to, a finger print or iris scanner. All methods of unlocking the virtual lock, except for the first one, require no specific physical attributes and are therefore suitable for sharing.”; 

a lock control unit which controls the vehicle electronic lock in para [0260] above and para:
“[0154] The first discussed remote control system can make use of a key fob. The key fob may comprise: a radio transceiver, a secure identification element that cannot be copied, a computing device with a firmware image loaded containing the necessary logic, zero or more buttons, and a battery. On the vehicle, a radio transceiver is connected to the central controller, and a software module is added to the software image of the central controller containing the required functions to connect the radio transceiver to the lock control software module in the central controller software. “; 

wherein the battery is a mobile battery 116 made up of battery modules 118 that is attachable to and detachable from a vehicle body as explained in para:
“[0078] In order to provide a user with the flexibility to adapt the performance to his/her needs, battery pack 116 preferably comprises modular battery modules 118 (FIG. 2). A single large battery of sufficient capacity is often large and rectangular and hard to accommodate in the interior of the scooter body, as a scooter body is often curved to provide a streamlined impression. By providing a plurality of smaller modules 118, the individual and combined battery modules may be easier to accommodate in the interior contour of the scooter body, optionally even in several distinct locations. The battery 116 is arranged under a footrest 22 of scooter 1, and can be accessed or even removed or replaced by lifting seating 24”, 

a sub battery i.e. only one battery module 118 of the plethora modules shown in Fig. 2 above which supplies electric power to the lock control unit as explained in paras:
“[0264] The vehicle 1 has a battery 116 located under the footrest 22 for the purpose of providing electrical energy to the drive system as well as all other electrical systems (e.g. lights, sensors, central (vehicle) controller, controller(s), et cetera). The battery 116 has a modular design and comprises several battery modules 118, meaning its capacity can be increased or decreased by adding or removing modules 118 respectively. A battery 118 consists of at least one but possibly more modules. The modules may be electrically connected in parallel. A parallel connection of battery modules 118 results in that the battery assembly can be distributed in the interior of the shell or body of the scooter, for example in a space under footrest 22, enabling provision of sufficient power (current), while the combined battery is always rated at the same maximum and minimum voltage regardless of number of modules. This has for an advantage that costly power electronics, such as additional BMS slaves, can be omitted. Additionally, all power electronics can be rated on the same voltage level, reducing costs. The maximum current output from the battery increases as a number of modules is increased. However, the cost of fuses and wires rated for higher current is far lower than the cost of higher voltage rated power electronics.”, 

the vehicle further comprises a circuit which performs power supply from the sub battery, i.e. the “at least one” battery module 118 to the vehicle electronic lock when the mobile battery, (i.e. all the other battery modules 118 that) is removed from the vehicle as explained in in para [0264] above “The vehicle 1 has a battery 116 located under the footrest 22 for the purpose of providing electrical energy to the drive system as well as all other electrical systems (e.g. lights, sensors, central (vehicle) controller, controller(s), et cetera)… A battery 118 consists of at least one but possibly more modules. “
wherein it is understood that at least one module 118 must be present to provide sufficient power, i.e. voltage and capacity outputs to power the “electrical systems” when all of the other modules are removed as explained in para:
“[0265] A module 118, may consist of one or more battery cells. These cells may be connected either in parallel or series or both to reach desired voltage and capacity outputs. A cluster of cells are cells that are connected in parallel to increase capacity of the module without increasing voltage. A cluster may consist of two or more cells. Multiple cells or clusters may be used to increase voltage output of the module by connecting them in series. To prevent inrush currents caused by differences in voltage levels of multiple modules, a BMS or the like may monitor and balance cells or cell clusters voltages over the multiple modules. This is done by connecting the respective cell clusters of a specific module 1 to those of module 1+n electrically in parallel. Where n is between 0 and the total number of modules present that comprises the battery minus 1. For instance the third cell cluster of module 1 may be connected to all third cell clusters of all other modules and the BMS. FIG. 22 shows an exemplary schematic of three modules with three cell clusters each, and their connections. Electrical connection is established through an arbitrary electrically conductive material, such as copper. This may be in the form of a bus bar, wire, weld, etc. The electrical connection may be realized by addition of extra material or parts, or may already be present by design in the modules. This enables the modules to be easily connected to each other without having to do extra assembly steps to connect all cell clusters to each other as described above. Finally, the two poles of the modules (plus and minus) are connected to each other in parallel as described earlier. This can be done by adding extra parts such as a bus bar or wires or by module design. For example, a first module can be connected mechanically to a second module while simultaneously connecting all necessary electrical connections. The mechanical connection may for example be done by bolting, clicking and/or clamping mechanisms.”, 

the lock control unit enables the vehicle to be unlocked in a case in which the mobile battery is removed from the vehicle as explained in para [0260]  A user can unlock said vehicle without the need of a physical key. Said physical locks, such as the cable lock in the base plate, the steering lock and the drivetrain lock in the swingarm 62 and the luggage space lock can be controlled by eg. said application on an external electronic device, such as a telephone or a keyfob (as described above)…A luggage space can be opened by unlocking a lock by means of, for example, an electro-mechanical actuator. “ and [0264] above “The vehicle 1 has a battery 116 located under the footrest 22 for the purpose of providing electrical energy to the drive system as well as all other electrical systems (e.g. lights, sensors, central (vehicle) controller, controller(s), et cetera)”, and 

the mobile battery supplies electric power to the vehicle electronic lock and the sub battery via a power converter and through a backflow prevention unit, i.e. the BMS as explained in para [0265] “To prevent inrush currents caused by differences in voltage levels of multiple modules, a BMS or the like may monitor and balance cells or cell clusters voltages over the multiple modules.” Wherein it is understood that when there is only one sub battery left in the vehicle to provide sufficient power to the electronic lock it will loose energy and when the mobile battery is reconnected after being charged, or even with the additional multiple battery modules the BMS will provide power from those modules during the balancing process as explained in para [0265].   

While it is considered that Jacobsz teaches the invention as claimed and explained above, if applicant is of the opinion that Jacobsz does not appear to expressly disclose a sub battery which supplies electric power to the lock control unit, 
the vehicle further comprises a circuit which performs power supply from the sub battery to the vehicle electronic lock when the mobile battery is removed from the vehicle, 
the lock control unit enables the vehicle to be unlocked in a case in which the mobile battery is removed from the vehicle, and 
the mobile battery supplies electric power to the vehicle electronic lock and the sub battery via a power converter and through a backflow prevention unit then resort may be had to MATSUDA.  

Matsuda teaches in for example, the figures below:

    PNG
    media_image5.png
    441
    702
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    486
    727
    media_image6.png
    Greyscale

a sub battery, i.e. low-voltage battery 43 which supplies electric power to a lock control unit Ecu 57 wherein it is understood that ECU 57 controls the locking of the handle of the vehicle as explained in paras:
“[0060] Turning back to Fig. 2, the low-voltage battery 43 is connected to the ECU 57 via two strong electric systems. In other words, the low-voltage battery 43 is connected to the low-voltage battery 43 via a first electric wire 94. A second electric wire 95 which is different from the first electric wire 94 branches from the first electric wire 94, and is connected to the first electric wire 94 again. As a result, the ECU 57 is also connected to the low-voltage battery 43 via the second electric wire 95. The first electric wire 94 has two connection points at which the first electric wire 94 is connected to the second electric wire 95.

[0061]In the present embodiment, the inverter controller 59 is connected to the second electric wire 95. The inverter controller 59 can be supplied with the electric power from the low-voltage battery 43 via the second electric wire 95. The BMS 58 is connected to the ECU 57 and can be supplied with the electric power from the low-voltage battery 43 via the ECU 57. The fan 55 is connected to the BMS 58, and can be supplied with the electric power from the low-voltage battery 43 via the ECU 57 and the BMS 58. The display unit 91, the lighting unit 92 and the alarm unit 93 are connected to the ECU 57, and can be supplied with the electric power from the low-voltage battery 43 via the ECU 57. As should be appreciated, in the present embodiment, when the electric power supply to the ECU 57 stops, the electric power supply to the BMS 56, the fan 55, the display unit 91, the lighting unit 91 and the alarm unit 93 also stops. Any connection means may be used as the connection between the control units and the connection between the control units and the auxiliary machines which are other than the control units. For example, CAN (controller area network) which is a standard of an in-vehicle LAN may be used.

[0071] This allows the ECU 57 to continue to perform control, even when some abnormality occurs in the system. For example, the ECU 57 causes the display unit 91 and the alarm unit 93 to operate to notify the user that the abnormality has occurred. In addition to this, under the state in which the electric power supplied from the high-voltage battery unit 60 to the electric motor 5 is cut-off, the ECU 57 maintains a state in which the handle is unlocked or regenerative braking is deactivated. This allows the vehicle to be easily moved by hands or by traction.“ , 

the vehicle further comprises a circuit which performs power supply from the sub battery to the vehicle electronic lock when a mobile battery, i.e. high-voltage battery unit 60 is removed from the vehicle as explained in para [0071] above wherein “power supplied from the high-voltage battery being removed” connotes the ability to remove high-voltage battery unit 60 from battery case 80 as explained in para:
“[0030] As described above, the electric motor 5 is the driving power source of the electric motorcycle 1 of the present embodiment. For this purpose, the electric motorcycle 1 includes a high-voltage battery unit 60 for storing the electric power to be supplied to the electric motor 5. The high-voltage battery unit 60 is stored in the battery case 80. In the present embodiment, the battery case 80 is manufactured by an insulating material. The battery case 80 contains electric components including the high-voltage battery unit 60. The electric components stored in the battery case 80 include, for example, a DC/DC converter 45.”, 

the lock control unit enables the vehicle to be unlocked in a case in which the mobile battery is removed from the vehicle because the low voltage battery is providing the power to the control unit as shown in figure 2 above, and 
the mobile battery supplies electric power to the vehicle electronic lock and the sub battery via a power converter and through a backflow prevention unit in para:
“[0039] The DC/DC converter 45 is connected to the high-voltage battery unit 60 via a first converter wire 46. The low-voltage battery 43 is connected to the DC/DC converter 45 via a second converter wire 47. Thus, the low-voltage battery 43 is electrically connected to the high-voltage battery unit 60 via the second converter wire 47, the DC/DC converter 45, and the first converter wire 46. This allows the electric power stored in the high-voltage battery unit 60 to be supplied to the low-voltage battery 43. The DC/DC converter 45 converts the voltage of the DC power to be supplied from the high-voltage battery unit 60 to the low-voltage battery 43 into a voltage to be charged into the low-voltage battery 43 by dropping the voltage. This allows the electric power stored in the high-voltage battery unit 60 to be charged into the low-voltage battery 43.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of having a low voltage battery powering vehicle electrical devices as taught by Matsuda and a high voltage battery that charges said low voltage battery as taught by Matsuda and is removeable as taught by both Matsuda and Jacobsz.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the saddle vehicle of Jacobsz would include at least one high voltage removeable battery and at least one low voltage battery that is easily removeable as taught by Matsuda as known in the art because Jacobsz expressly discloses that smaller modules 118 may be placed in several distinct locations in for example para [0078]:

“By providing a plurality of smaller modules 118, the individual and combined battery modules may be easier to accommodate in the interior contour of the scooter body, optionally even in several distinct locations”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Matsuda to and modify the prior art of Jacobsz as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Jacobsz teaches the claimed invention as explained above, resort may also be had to the MPEP to show inter alia that duplicating the number of batteries, reversing their location and rearranging the various parts of the references would be an obvious matter of design choice.  The MPEP subsection VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS teaches:
“A.    Reversal of Parts

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

As is the case here, reversing the location of the batteries would be an obvious modification since Jacobsz already teaches the batteries could be located anywhere.

B.    Duplication of Parts

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

As is the case here, duplicating the number of batteries and/or the location of where the batteries are stored would not produce any new or unexpected results, indeed, the references expressly teach that the adding more batteries increases the power available to the vehicle in for example, Jacobsz para [0088] and as is known in the art. 

C.    Rearrangement of Parts

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  “

As is the case here, rearranging the batteries locations would not produce any new or unexpected results, indeed, the references expressly teach that the adding more batteries increases the power available to the vehicle in for example, Jacobsz para [0088], accordingly, shifting the position of the batteries would be an obvious matter of design choice known in the art.  This is especially true because Matsuda expressly teaches batteries in different positions in figure 3 above. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of rearranging the parts of the references as taught by at least Jacobsz and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the number and arrangements of the batteries of Jacobsz and Matsuda would include the teachings of the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Jacobsz and Matsuda as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”



Regarding claim 9 and the limitation the saddled electric vehicle according to claim 8, further comprising a switch between the sub battery and the vehicle electronic lock see the teachings of Jacobsz para:
“[0130] Control means may be configured to change the state of the vehicle—also referred to as scooter characteristics—in the broadest sense, based on safety and/or operational and/or environmental considerations and/or a driver state, for which a large number of sensors may be deployed. Controlling the vehicle includes switching lights on and off, and/or switching power (sub-)systems on and off, changing configuration parameters of subsystems, changing control parameters to affect a change in speed (including throttle control), changing control parameters to affect the way the vehicle responds to driver inputs (e.g. settings of throttle mapping).”.  

See also Matsuda Fig. 2 wherein items 96 relay and 97 main switch comprise a switch between the sub battery and the vehicle electronic lock.

See also the teachings of the MPEP with regard to the duplication of parts and rearranging parts such as switches. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a switch between the sub battery and the vehicle electronic lock as taught by both Matsuda and Jacobsz and the obviousness of duplicating and rearranging the location of parts as taught by the MPEP.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the saddle vehicle of Jacobsz would include a switch between the sub battery and the vehicle electronic lock as taught by Matsuda and the MPEP as known in the art.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Matsuda and the MPEP to and modify the prior art of Jacobsz as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 10 and the limitation the saddled electric vehicle according to claim 8, wherein the vehicle electronic lock enables the vehicle to be locked and unlocked due to authentication with a portable device (such as a fob or smartphone), and the lock control unit controls the vehicle electronic lock on the basis of an authentication result with the portable device see the teachings of Jacobsz paras:
“[0147] The control and monitoring system described so far may be extended with any one or more than one of a number of remote control and monitoring systems: 
[0148] key fob, connection using dedicated RF transceivers; 
[0149] personal electronic device, such as a smart phone, or other mobile device, connection using Wireless Personal Area Network technology (e.g. Bluetooth, NFC); 

[0150] personal electronic device, such as a smart phone, or other mobile device, connection using Wireless Local Area Network technology; 

 [0153] As explained in the scope definition, the remote control and monitoring system is preferred for a vehicle sharing system and mobility platform. Internet connection may be required for key transfer and fleet management, and the personal electronic device may be used for locking and unlocking the vehicle. By allowing the use of a person's own personal electronic device, which they carry already, and instant remote key programming, a vehicle sharing system is enabled that does not require the transfer of physical elements such as a key fob

[0159] During nominal operation the key fob works as follows. For the key fob to work, it must be within communication range of the vehicle. When a button on the key fob is pushed, the key fob broadcasts a message and it includes the code of the button that was pushed (every button on the key fob has its own unique code). Security may be implemented either by including a cryptographic signature based on the key fob's private key already in this message, or alternatively or in addition a challenge-response mechanism may be used that works as follows: when the vehicle receives this message, it responds by broadcasting a challenge message. The key fob receives this message, executes a cryptographically secure computation based on the challenge message sent by the vehicle as well as its private key, and broadcasts the result of the computation and includes again the code of the button. The vehicle receives this message and runs a cryptographic algorithm on the message using the public key received from the key fob (stored inside the vehicle using one of the methods described below) to verify the identity of the key fob. The cryptographic functions used in both methods must be such that the identity of the key fob is undeniably verified when the message verification succeeds, and conversely that message verification always fails when any other device than the authentic key fob is used. The preferred part of this method is that the key fob must respond to the challenge sent by the vehicle and that the challenge varies every time to prevent replay attacks. Different cryptographic algorithms and key types can be used to achieve the same result. In a future system the vehicle may also broadcast a challenge message without the key fob having to send a message first, which does not affect validity of other steps of the above described method.


Regarding claim 11 Jacobsz teaches a DC battery and BMS however Jacobsz does not appear to expressly disclose the limitation the saddled electric vehicle further comprising: 
a direct current - direct current converter (DC-DC converter) which connects the mobile battery and the sub battery, 
wherein the sub battery is charged via the DC-DC converter while the vehicle is traveling however Matsuda teaches the claimed in limitations in for example, para:
“[0067] The charging relay 51 is connected to the BMS 58. When the BMS 58 detects that the outside electric power supply is connected to the charging connector 49, it places the charging relay 51 in the connected state so that the electric power can be supplied from the outside electric power supply to the high-voltage battery unit 60. The converter relay 48 is connected to the ECU 57. When the BMS 58 detects that the outside electric power supply is connected to the charging connector 49, it sends information indicating the detection to the ECU 57. In response to the information received from the BMS 58, the ECU 57 places the converter relay 48 in the connected state and controls the DC/DC converter 45 so that the electric power can be supplied from the .“.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of charging one battery from another as taught by Matsuda.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the sub battery taught by the combination of Jacobsz with Matsuda would be charged from the high voltage battery as taught by Matsuda as known in the art.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Matsuda to and modify the prior art of Jacobsz as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 12 and the limitation the saddled electric vehicle according to claim 8, wherein the vehicle electronic lock includes a handle lock part which enables a handle to be locked and unlocked see the teachings of Jacobsz para [0260] “steering lock” and Matsuda para [0071] “the ECU 57 maintains a state in which the handle is unlocked “ and the teachings of the MPEP with regard to the obviousness of duplicating the number and rearranging the location of locks.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of locking the steering handles of a saddle vehicle as taught by both Jacobsz and Matsuda above“ and the teachings of the MPEP with regard to the obviousness of duplicating the number and rearranging the location of locks.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the handles of Jacobsz would include the lock as taught by Matsuda and the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Matsuda and the MPEP to and modify the prior art of Jacobsz as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  
Regarding claim 13 and the limitation the saddled electric vehicle according to claim 12, wherein the handle lock part is disposed in a vicinity of a head pipe (i.e. head tube 98 in Jacobsz Fig. 10) it is understood that the steering lock and handle locks are disposed in the vicinity of the head pipe because that is where the handles 30 are disposed as shown in Jacobsz fig. 2 above and the obviousness to rearrange the location as taught by the MPEP above and incorporated herein.  

Regarding claim 15 and the limitation the saddled electric vehicle according to claim 8, wherein the vehicle electronic lock includes a lid lock part, i.e. “an electro-mechanical actuator “ that enables a storage lid, i.e. seat 24 in which the mobile battery is stored to be locked and unlocked see the teachings of Jacobsz figure 2 wherein it is understood that the batteries are accessible after unlocking the seat as explained in for example, paras: 
[0078] “The battery 116 is arranged under a footrest 22 of scooter 1, and can be accessed or even removed or replaced by lifting seating 24.”

[0092] “With this setup additional usable space is created in the buddy space 25 below seating 24”

[0260] “A user can unlock said vehicle without the need of a physical key. Said physical locks, such as the cable lock in the base plate, the steering lock and the drivetrain lock in the swingarm 62 and the luggage space lock can be controlled by eg. said application on an external electronic device, such as a telephone or a keyfob (as described above). Also, said vehicle comprises one or more luggage spaces that can be opened remotely. …A luggage space can be opened by unlocking a lock by means of, for example, an electro-mechanical actuator. “.

	See also the teaching and obviousness of the MPEP with regard to duplicating the number and rearranging the location of locks above incorporated herein.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200130771 A1 to JACOBSZ ROSIER; Bart et al. (Jacobsz) (effectively filed 21 September 2017) in view of EP 2778032 A1 to MATSUDA YOSHIMOTO (cited in the 08/14/2020 IDS) and further in view of the MPEP section 2144.04 (the MPEP) as applied to the claims above and further in view of US 20040231899 A1 to Michisaka, Susumu  et al. (Michisaka).

Regarding claim 14 Jacobsz teaches a steering lock in para [0260] but does not appear to expressly disclose: 
a lock pin which is manually operable, 
wherein an engaging part that engages with the lock pin in a locked state of the handle is provided in the head pipe.  

Michisaka teaches a steering lock comprising a lock pin 72 which is manually operable via combination-lock unit 73, 
wherein an engaging part that engages with the lock pin in a locked state of the handle is provided in the head pipe as shown in figures 11A and B below:

    PNG
    media_image7.png
    322
    482
    media_image7.png
    Greyscale
.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that Michisaka is teaching an equivalent steering lock.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of providing an equivalent steering lock as taught by at least Michisaka above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the steering lock of the combination of Jacobsz would include the lock taught by Michisaka as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Michisaka to and modify the prior art combination of Jacobsz, Matsuda and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
US 7550942 B2 to Kurosawa; Atsushi teaches inter alia a motorcycle with two different batteries with one charging the other in for example, the abstract and Fig. 6.

US 20130231810 A1 to GARCIA; Pierre-Olivier teaches inter alia an electric saddle vehicle with authentication and removeable batteries in for example, the abstract:
“A drive unit for an electric bicycle comprising an electric motor and an energy storage device is provided. The drive unit includes a locking mechanism for locking the energy storage device and a control device. The control device is operatively connected to an actuator of the locking mechanism for the energy storage device. The actuator is fastened detachably to the drive unit. The control device is configured to evaluate signals received via a terminal in order to release or block one function of the drive unit as a function of at least one received signal. An electric bicycle, a method for operating an electric bicycle and a computer readable medium also are provided.”.

US 20180178754 A1 to YAMAMOTO; Tomo et al. teaches inter alia a saddle vehicle with wireless authentication in for example, the abstract:
“A wireless authentication device includes a first operating input device, a locking mechanism, and a controller. The first operating input device receives an operation of a power engine to a startable state by being shifted from a first position to a second position. The locking mechanism switches between locked and unlocked states, the locked state being a state that restricts the shift of the first operating input device from the first position to the second position, and the unlocked state being a state that allows the first operating input device to shift from the first position to the second position. The controller determines whether the mobile terminal is lost through wireless communication with the mobile terminal, and if the power engine has stopped while the mobile terminal has been determined to have been lost, performs processing for keeping the locking mechanism in the unlocked state during a restartable period.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220617